           Case 3:19-cv-00060-MPS Document 81 Filed 02/09/21 Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT


------------------------------------------------------x
                                                      :
DUSTIN GRANGER                                        :               3:19 CV 60 (MPS)
                                                      :
v.                                                    :
                                                      :
ANTONIO SANTIAGO, et al                               :               DATE: FEBRUARY 9, 2020
                                                      :
------------------------------------------------------x


                       RULING ON DISCOVERY DISPUTE (See Doc. No. 70)

I.      INTRODUCTION AND PROCEDURAL HISTORY

        Pending before the Court is a discovery dispute in which the plaintiff, Dustin Granger,

seeks an order compelling the defendants’ expert witness, Lieutenant Eduardo Quijano

(“Quijano”), to produce documents responsive to the demands made in his Rule 45 subpoena.1

Specifically, the plaintiff is seeking: (1) “a copy of any curriculum, training or course materials,

outlines, PowerPoints, scripts videos and/or documents developed, used or prepared by you or

used by you and/or the Department of Correction (DOC) relating to or concerning the use of force

and/or use of restraints, including, but not limited to, the materials that were used or shared on the

following dates” 2 (“Demand No. 5”); and (2) “a copy of all communications with L.O.C.K.U.P.

or Kevin Dillon and all curriculum from any and all training, course or instructor materials or


1
  The plaintiff served the subpoena on the defendants on December 8, 2020 pursuant to conducting Quijano’s
deposition on January 8, 2021. (Doc. No. 79, Ex. 1 at 1). On December 22, Quijano objected to the subpoena and
produced certain documents. (Doc. No. 79, Ex. 1 at 5). On December 29, the plaintiff emailed defendants’ counsel
with respect to the limited production, asserting that the responses and objections therein were deficient.
2
 In Demand No. 5, the plaintiff includes a list of twenty-nine training courses—each of which were attended by some
or all of the individually named defendant officers in this action—held on dates going back as far as February 17,
1999 up until April 27, 2016, on topics ranging from restraint techniques, use of force, searching techniques,
contraband control, and searches conducted in correctional facilities. (Doc. No. 79, Ex. 1 at 4)
           Case 3:19-cv-00060-MPS Document 81 Filed 02/09/21 Page 2 of 8




certificates, relating to any training, courses, certifications relating to the use of force and/or use

of restraints, including but not limited to, the CT Triple Instructor Certification Handcuffing/OC

Spray & Police Baton course you organized on or about October 5, 2020.” (“Demand No. 6”).

(Doc. No. 79, Ex. 1 at 3-5).

         On January 12, 2021, each party briefed its position by way of a letter submitted to United

States District Judge Michael P. Shea outlining the legal bases of the dispute. (See Doc. No. 70).

On January 13, 2021, the Court (Shea, J.) referred the matter to the undersigned for resolution.

(Doc. No. 71). On January 15, 2021, the undersigned scheduled a video discovery conference for

January 20, 2021. (Doc. No. 72). After hearing argument from both sides, the Court confirmed

that the defendant did not object to replying to Demand No. 6, but instead took issue with the broad

scope of Demand No. 5. 3 The Court, therefore, instructed the plaintiff to revise Demand No. 5 and

submit a more refined, specific request on or before January 22, 2021. The Court directed the

defendants to reply to the amended requested by January 25, 2021. (Doc. No. 76). Both parties

filed their submissions in accordance with the Court’s order. (Doc. Nos. 74 and 75).

         For the reasons detailed below, the plaintiff’s request for an order directing the defendant

to comply with discovery Demand No. 5, as modified in the January 21, 2021 submission is

GRANTED. The defendant is directed to respond to the January 21, 2021 Demand No. 5 and the

original Demand No. 6, on or before February 22, 2021.

II.      LEGAL STANDARD

         Rule 26(b)(1) of the Federal Rules of Civil Procedure states in relevant part:

         Parties may obtain discovery regarding any nonprivileged matter that is relevant to
         any party’s claim or defense and proportional to the needs of the case, considering

3
 Although the defendants objected to both Demand Nos. 5 and 6 in their responses to the plaintiff’s subpoena, their
submissions to the Court addressed only Demand No. 5, referring to it as “[t]he request at issue.” (Doc. No. 80 at 1).
At the January 20, 2021 Discovery Conference, when asked by the Court the basis for his objection to Demand No.
6, defense counsel reiterated that it was Demand No. 5 that was the nucleus of the parties’ dispute.
         Case 3:19-cv-00060-MPS Document 81 Filed 02/09/21 Page 3 of 8




       the importance of the issues at stake in the action, the amount in controversy, the
       parties’ relative access to relevant information, the parties’ resources, the
       importance of the discovery in resolving the issues, and whether the burden or
       expense of the proposed discovery outweighs its likely benefit.

FED. R. CIV. P. 26(b)(1). The Court, however, whether by motion or on its own, must limit the

extent of discovery if it determines that the discovery sought is “unreasonably cumulative or

duplicative, or can be obtained from some other source that is more convenient, less burdensome,

or less expensive.” FED. R. CIV. P. 26(b)(2)(C)(i).

       Rule 26(a)(2) establishes the requirements for expert witness disclosures and the contents

of the written report that must accompany the disclosure of a witness retained to provide expert

testimony. Specifically, the report must contain:

       (i) a complete statement of all opinions the witness will express and the basis and
       reasons for them; (ii) the facts or data considered by the witness in forming them;
       (iii) any exhibits that will be used to summarize or support them; (iv) the witness’s
       qualifications, including a list of all publications authored in the previous 10 years;
       (v) a list of all other cases in which, during the previous 4 years, the witness testified
       as an expert at trial or by deposition; and (vi) a statement of the compensation to be
       paid for the study and testimony in the case.

FED. R. CIV. P. 26(a)(2)(B).

       Subject to the relevance requirements set forth in Rule 26(b), Rule 45 of the Federal Rules

of Civil Procedure allows for a litigant to use a subpoena as a discovery device. See A&R Body

Specialty & Collision Works, Inc. v. Progressive Cas. Ins. Co., No. 3:07cv929 WWE, 2013 WL

6511934, *1 (D. Conn. Dec. 12, 2013). Specifically, Rule 45(c) may command a person “to attend

a trial, hearing, or deposition” and, when so ordered by the issuing party, may command a person

to bring with them “production of documents, electronically stored information, or tangible things

. . . .” FED. R. CIV. P. 45(c). If, however, a subpoena imposes an “undue burden or expense on a

person subject to the subpoena,” the Court shall modify or quash it. See In re Edelman, 295 F. 3d

171, 178 (2d Cir. 2002). “Whether a subpoena imposes an undue burden depends upon such factors
           Case 3:19-cv-00060-MPS Document 81 Filed 02/09/21 Page 4 of 8




as relevance, the need of the party for the documents, the breadth of the document request, the

time period covered by it, the particularity with which the documents are described and the burden

it imposed.” Travelers Indem. Co. v. Metropolitan Life Ins. Co., 228 F.R.D. 111, 113 (D. Conn.

2005).

III.     DISCUSSION

         In their January 12, 2021 letter to the Court, the defendants maintained that Demand No. 5

sought materials that were not relevant to, and were beyond the scope of, Quijano’s report and

opinions, as those opinions related only to the “application of handcuffs, the range of motion of an

individual in handcuffs, including the ability to perform a specific act, and refuting the opinion of

Dr. Keller 4 that it was not possible for plaintiff to remove the contraband from his anal cavity in

the manner described by the officers.” (Doc. No. 80 at 1). Specifically, the defendants asserted that

Quijano neither referenced nor relied on training materials related to the use of force, contraband

control, searching techniques, or controlled strip searches in forming his opinions on the plaintiff’s

range of motion while handcuffed. (Id.).

         Conversely, in his January 12, 2021 letter, the plaintiff relied on Quijano’s own expert

report to refute the defendants’ contention that the requested documents were not relevant and

were beyond the scope of his expert opinions. Notably, in his report, Quijano stated that his duties

as Lieutenant include the roles of “Use of Force Training Coordinator and Pre-Service Training

Coordinator.” (Doc. No. 79, Ex. 2 at 2). As the Use of Force training Coordinator, Quijano would

“oversee and prepare the curriculum for in-service and pre-service training of correctional staff on

the use of force.” (Id.). Similarly, as the Pre-Service Training Coordinator, Quijano would



4
 The plaintiff disclosed his expert witness, Dr. Jeffrey Keller, on September 11, 2020. Dr. Keller is expected to opine
on the plaintiff’s range of motion while handcuffed in the manner described by the defendant officers. (Doc. No. 80
at 1).
           Case 3:19-cv-00060-MPS Document 81 Filed 02/09/21 Page 5 of 8




“coordinate the training schedule and calendar . . . [to] ensure that all curriculum is presented to

correctional staff regarding all correctional training topics including . . . the use of force and the

use of restraints.” (Id.). Additionally, Quijano stated that he would “regularly teach and provide

trainings to correctional staff” given his expertise as a “certified handcuffing instructor, having

completed a three-day certification course through the L.O.C.K.U.P. Police Training program.”

(Id.).

         The defendants asserted further that the overbroad nature of the request imposed an undue

burden on Quijano because searching for the course materials at issue would require a significant

time investment towards reviewing and collecting documents that were not relevant to his

opinions. (Doc. No. 80 at 2). Plaintiff challenged that contention, citing to Quijano’s own

deposition testimony in which he stated that looking for the course materials would take “maybe

30 minutes, maybe 20 minutes.” (Doc. No. 79, Ex. 3 at 8).

         Finally, the defendants objected to Demand No. 5 insofar as it sought “proprietary or

copyrighted materials, or materials that cannot be disclosed for safety and security.” (Doc. No. 79,

Ex. 1 at 5). Conversely, the plaintiff contended that any concerns regarding safety or copyrights

can be assuaged by designating the course materials as “confidential,” consistent with the

Protective Order entered previously in this case. (Doc. No. 79).

         At the conclusion of the January 20, 2021 discovery conference, the plaintiff’s counsel

stated that, as a potential compromise, he would narrow the scope of Demand No. 5 and seek only

the course materials during the operative time period, instead of all course materials dating back

to 1999. In his subsequently filed request, he outlined a limited timeframe for the materials he

sought in Demand No. 5 to only those courses conducted after August 2013, the same period that

the individually named defendants attended the trainings and when Quijano had been the Use of
          Case 3:19-cv-00060-MPS Document 81 Filed 02/09/21 Page 6 of 8




Force and Pre-Service Training Coordinator. (Doc. No. 74). Specifically, the amended Demand

No. 5 requests: “(1) the current or prior versions of the DOC course materials, curriculum and/or

outlines concerning Use of Force (also referred to as Behavior Management within DOC) or the

use of restraints in effect or used from August 2013 through present for the courses and/or trainings

that Quijano personally (a) attended, ([b]) taught, and/or ([c]) is authorized to conduct on behalf

of DOC, including, but not limited to, the following Use of Force or Behavior Management courses

that one or more of the named Defendants attended . . . and (2) the print-out record of the DOC

courses or trainings that Quijano personally attended, completed or taught from 2013 through

present.” (Id.). Unlike the previous draft of Demand No. 5, which included twenty-nine course

dates, the amended version identified only ten courses and included the corresponding course

identification number to assist in the search process. (Doc. No. 74).

       The defendants do not object to providing the “print-out record of the DOC courses or

training that Quijano personally attended, completed or taught from 2013 through the present,” but

do object to the first portion of the amended Demand No. 5 because it “would require Quijano to

search, locate, and produce various current/former training materials on a broad topic, which he

did not rely upon, are unrelated to his opinions, and relate to a topic he has not been offered as an

expert on.” (Doc. No. 75 at 1). Like the objections articulated in their prior submission to the Court,

the defendants maintain that any request for training materials related to the use of force “is overly

broad and burdensome, seeks irrelevant information, and constitutes a fishing expedition.” (Id.).

       The defendants’ argument is not persuasive and fails to appreciate the full extent to which

Quijano’s expert opinions are predicated on his training. As stated in his own expert report,

Quijano’s background and qualifications include his roles as the “Use of Force Training

Coordinator and Pre-Service Training Coordinator.” (Doc. No. 79, Ex. 2 at 1). As such, Quijano’s
         Case 3:19-cv-00060-MPS Document 81 Filed 02/09/21 Page 7 of 8




experience and training with respect to his duties, the very basis of his expert qualifications, would

certainly be relevant for discovery, particularly within the broad scope of Rule 26. See Walls v.

City of New York, No. 19 Civ. 337 (RPK) (VMS), 2020 WL 6999996, *3 (E.D.N.Y. Nov. 24,

2020); see also Wells Fargo Bank, N.A. v. Konover, No. 3:05cv1924 (CFD) (WIG), 2009 WL

585434, *4 (D. Conn. March 4, 2009). Although the defendants attempt to limit the scope of

Quijano’s expertise to handcuffing, the training he relied upon to render his opinion also included,

among other things, the use of force and behavior management. The defendants cannot simply

cherry-pick the topics within Quijano’s expertise that are subject to discovery when the duties

implicit in his roles as a supervising lieutenant and instructor, and the training he underwent to

obtain those roles, serve as the foundation for his expert report. See Vellali v. Yale Univ., No.

3:16cv1345 (AWT), 2020 WL 5765380 *1 (D. Conn. Sept. 28, 2020) (“[F]acts or data [is] to be

interpreted broadly to require disclosure of any material considered by the expert, from whatever

source. . . . The disclosure obligation extends to any facts or data ‘considered’ by the expert in

forming the opinions to be expressed, not only those relied upon by the expert.”)

       Demand No. 5, as modified by the plaintiff’s January 21, 2021 submission, is reasonably

limited insofar as it requests only those materials concerning the use of force and behavior

management courses attended by Quijano and the individual defendants, as well as those taught

by Quijano. (Doc. No. 74). Additionally, the breadth of the modified Demand No. 5 is reasonably

limited to the operative three-year period for courses conducted after August 2013. (Id.). To the

extent that the defendants proffer any evidence suggesting that Quijano would be overburdened

by searching for the course materials at issue, their argument is belied by Quijano’s own deposition

testimony. (See Doc. No. 79, Ex. 3 at 8). See Guadalupe v. City of New York, No. 15 Civ. 0220

(CM) (JCF), 2016 WL 3570545, *2 (S.D.N.Y. June 24, 2016) (“[A] party seeking to avoid
         Case 3:19-cv-00060-MPS Document 81 Filed 02/09/21 Page 8 of 8




discovery on grounds of burden at least has the obligation to address those proportionality factors

pertinent to that case and provide specific evidence and argument about them to the extent possible;

it is not enough merely to invoke the work ‘burden’ as a talisman.”). Applying the proportionality

factors here, the burden of producing the proposed discovery does not outweigh its likely benefit.

See, e.g. Hussey v. State Farm Lloyds Ins. Co., 216 F.R.D. 591, 596 (E.D. Tex. 2003) (“The court

is required to balance the competing interests of allowing discovery and protecting the parties and

deponents from undue burdens.”)

       Accordingly, as set forth above, Quijano is directed to produce the materials requested in

Demand No. 5, as amended by the plaintiff’s January 21, 2021 submission, as well as the materials

requested in Demand No. 6, as written in the plaintiff’s December 8, 2020 subpoena.

III.   CONCLUSION

       For the reasons set forth above, the plaintiff’s request for an order directing the defendant

to comply with discovery Demand No. 5, as modified in the January 21, 2021 submission, is

GRANTED. The defendant is directed to respond to the January 21, 2021 Demand No. 5 and the

original Demand No. 6 on or before February 23, 2021.

       This is not a Recommended Ruling. This Ruling is reviewable pursuant to the “clearly

erroneous” statutory standard of review. See 28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a); and

D. CONN. L. CIV. R. 72.2. As such, it is an order of the Court unless reversed or modified by the

district judge upon timely made objection.

       Dated at New Haven, Connecticut, this 9th day of February, 2021.

                                                     __/s/ Robert M. Spector_____________
                                                     Robert M. Spector
                                                     United States Magistrate Judge
